This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 HONEY STEWART,

 3          Petitioner-Appellee,

 4 v.                                                                          No. 31,579

 5 JOHN MICHAEL STEWART,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
 8 Louis E. Depauli, Jr., District Judge

 9 Rabb & Beal PLLC
10 Lloyd Rabb, III
11 Tucson, AZ

12 for Appellee

13 John Michael Stewart
14 Gallup, NM

15 Pro se Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.



6
7                                          MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:



 9
10 CELIA FOY CASTILLO, Chief Judge



11
12 JAMES J. WECHSLER, Judge




                                            2